By Chapter 16975, Acts of 1935, the Legislature amended Section 4981 C.G.L., being Section 3189 R.G.S., to read as follows:
"Residence Required. — In order to obtain a divorce the complainant must have resided ninety (90) days in the State of Florida before the filing of the bill of complaint."
The question arises, is this matter of the ninety days residence of the complainant a judicial prerequisite, or is it *Page 757 
merely one of the matters which must be alleged in the bill and proven before a decree of divorce can be rendered?
It would seem from our previous decisions that it is a judicial prerequisite. If so, then the position taken by Mr. Justice BUFORD, in his opinion in this case, to the effect that the defendant may appear specially for the purpose of questioning the jurisdiction of the court in this regard, must be well taken.
In the case of Minick v. Minick, 111 Fla. 469, 149 So. 483, we dealt with the distinction between the words "domicile" and "residence" and called attention to the fact that the word "residence" as used in section 4895 C.G.L., a constructive service statute, is different from the sense in which it is used in Section 4981 C.G.L.
The meaning of the word "resided" as used in Section 3189 R.G.S., as was held by this Court in Herron v. Passailaigue,92 Fla. 818, 110 So. 539, is "legal residence," that is to say, "a place of domicile or permanent abode as distinguished from temporary residence." See also Wade v. Wade, 113 So. 374, 93 Fla. 1,004. In the case last cited the fifth headnote reads as follows:
"There is a recognized distinction between a residence for commercial purposes and such a residence as is necessary to support the jurisdiction of a court to adjudicate upon the duties and obligations growing out of the marital status."
In the case of Krumrine v. Krumrine, 90 Fla. 368, 106 So. 131, Mr. Chief Justice ELLIS, writing the opinion for the court, used this language:
"Section 3189, Revised General Statutes, provides that in order to obtain a divorce the complainant must have resided two years in the State of Florida before tiling the bill. The Act as passed in 1852, Chapter 522, provided that no divorce *Page 758 
from the bonds of matrimony should be granted to any applicant unless it should appear that such `applicant has resided in the State of Florida for the space of two years prior to the term of such application.' Prior to 1852 the period of residence was three months. See Thompson's Digest, p. 222. The language of the Act was that no person shall be entitled to apply for a divorce who has not been a resident of this State for a period of three months."
As the present statute, Section 16975, uses, in this connection, the same language as is used in Section 4981 C.G.L., 3189 R.G.S., the above decisions are applicable. It follows therefore that the ninety-day residence on the part of the complainant referred to in the later statute is a judicial prerequisite, and that the position taken by Mr. Justice BUFORD in his opinion must be correct.